DETAILED ACTION
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 14-15, the claim now recites “a lock mechanism configured to enable or disable a sliding of the stocker using the first slide mechanism between the stored location and the external location”.  However, firstly, it is unclear what is being performed as “using the first slide mechanism”, i.e., a sliding of the stocker, or the enabling and disabling of a sliding of the stocker.  Additionally, it is unclear as set forth in the claim what is being set forth as “between the stored location and the external location”, i.e., the first slide mechanism itself, the action of “using the first slide mechanism”, the sliding of the stocker, the enabling or disabling action, or the lock mechanism itself.  In the event that “between the stored location and the external location” is intended to refer to the sliding of the stocker, Applicant may wish to consider language such as --a lock mechanism configured to selectively enable and disable the sliding of the stocker from the stored location to the external location—.
In claim 1, last line, “the sliding of the stocker” lacks sufficient clear antecedent basis in the claim, noting that plural recitations of sliding of the stocker have been previously recited, and thus, it is unclear sliding operation is intended to be referenced, i.e., sliding of the stocker “between a stored location where an entirety of the stocker is stored within a casing of the machine tool and an external region which is external to the casing of the machine tool” (claim 1, lines 6-8), sliding of the stocker “between the stored location and a machining chamber of the machine tool” (claim 1, lines 11-12), or “a sliding of the stocker” (claim 1, line 14).
Claim Rejections - 35 USC § 103
Claims 1-2 and 5-6, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016209285 (hereinafter, DE ‘285) in view U.S. Pat. No. 8,511,765 to Chen et al. (hereinafter, Chen), in view of U.S. Pat. No. 5,114,193 to Nass (hereinafter, Nass), and in view of any one of U.S. Pat. No. 9,616,526 to Sonner et al. (hereinafter, Sonner); U.S. Patent Application Publication No. 2007/0278194 to Hoelsher et al. (hereinafter, Hoelsher); or U.S. Pat. No. 7,292,910 to Gmeiner (hereinafter, Gmeiner), for example. 
It is noted that DE ‘285 is in the same patent family as U.S. Patent Application Publication No. 2019/0099834 to Bunz et al.  That said, for any reference herein to paragraph numbers and the like, attention is directed to this published (‘834) U.S. application.
DE ‘285 teaches a machine tool 1 (Figure 1, paragraph 0040, for example).  The machine tool 1 includes a movement device 5 for moving a laser processing head 7 (and nozzle/end effector 11 attached thereto) so as to machine a workpiece 3 provided on a workpiece support 4.  See Figure 1 and paragraph 0040, for example.  
DE ‘285 additionally teaches a “stocker” 12 including at least two “effector holder units” 13, each of the effector holding units 13 being configured for holding a respective end effector 11 to be mounted on the movement device 5.  See Figures 1, 4A-5, paragraphs 0040-0041, and 0056-0058, for example.  The stocker 12 is configured to move/slide between a “stored location”, such as HP, (shown in Figures 4B and 5B, wherein an entirety of the stocker 12 is stored within a casing, such as, for example, 2, or such as, for example, within casing 29/27), and an “external region” (external to the casing 2 and/or 29/27 of the machine tool) where at least a part of the stocker 12 is located external to the casing 2 and/or 29/27 (see “external region” RP, for example, shown in Figures 4C and 5C, noting that when in position RP, at least a part of stocker 12 is external to casing 2, as well as to casing 29/27).  See Figures 4A-5C, as well as at least paragraphs 0056-0058 and 0060, for example.  
Regarding claims 1-2, at least a part of the stocker 12 is advanceable from the casing 2 or the casing 29/27 into a machining chamber 8 of the machine tool 1.  See Figures 1, 4A-4B, and 5A, for example, noting the position WP of the stocker 12.  See also paragraphs 0056-0060.  Additionally, the stocker is also advanceable from the casing 2 or the casing 29/27 to an “external region” 9 which is external to the casing 2 or 29/27 of the machine tool 1.  See Figures 1, 4A-5C, and particularly Figures 4C and 5C, noting the position RP of the stocker 12.  See also paragraphs 0056-0060.  
Regarding claim 1, in particular, DE ‘285 teaches a “first slide mechanism” (one of 28b or 28a) which “retains” the stocker 12 in a state in which the stocker 12 is slidable between the aforedescribed “stored location” HP (shown in Figures 4B and 5B, wherein an entirety of the stocker 12 is stored within a casing, such as, for example, 2, or such as, for example, within casing 29/27) and the aforedescribed “external region” RP (shown in Figures 4C and 5C, noting that when in position RP, at least a part of stocker 12 is external to casing 2, as well as to casing 29/27).  
Furthermore regarding claim 1, DE ‘285 also teaches a “second slide mechanism” (the other of 28a or 28b) which “together with the first slide mechanism” serves to “retain” the stocker 12 (in a state) “in which the stocker” 12 “is slidable between the stored location” (HP) and “a machining chamber” 8 of the machine tool (see position WP of 12, for example, shown in Figure 12).  See Figures 4A-5C, and particularly Figures 4A, 4B, 5A, and 5B, as well as paragraphs 0056-0060.  
Furthermore, regarding claim 1, a sliding operation of the stocker 12 “using” (as broadly claimed; see at least Figure 5C) “the first slide mechanism” (one of 28b or 28a) is “manually performed”.  See Figures 4A-5C, as well as paragraphs 0056-0060, particularly paragraph 0058, as well as recessed grip 0030 which is used to manually perform sliding “using” 28a and 28b (noting that 28b moves with 28a to position RP, for example; see Figure 5C).  (As a side note, while neither configuration is precluded by the present claim language, as a side note, it is noted that paragraph 0060 teaches that the arrangement of the two drawer-like components 28a, 28b in the rest position HP may also be chosen to be the other way around, “i.e., the first drawer-like component 28a is accommodated in the second drawer-like component 28b or arranged in it”).
Furthermore regarding claim 1, the machine tool 1 further comprises a lock mechanism that is configured to “enable or disable” the sliding action of the stocker 12 “using via the first slide mechanism” (one of 28a or 28b), as broadly claimed, “between the stored location” (HP) and “the external region” RP.  See paragraphs 0058, 0014-0016, and 0024.
Regarding claim 6, as presently broadly claimed, there are a number of elements that can be considered to constitute a “handle”, in that they are configured to be gripped by the hand of a user.  Furthermore, such “handle” elements are disposed “on” the first slide mechanism (one of 28a or 28b), regardless of the position/location of the stocker (and thus, when the stocker is in the stored location HP, as claimed), and which “handle” elements are “non-exposed” by the casing 2 and/or 29/27 when the stocker 12 is at the stored location HP, and are slid “external to the casing” 2 and/or 29/27 when the stocker 12 is moved external to the casing (to position RP).  
For example, attention is directed to the “handle” labeled below in the annotated reproduction of Figure 4C as H1, which is located/positioned so as to be capable of being grasped by the hand of an end user at least when 28a/b have been moved to position RP shown in Figure 4C.  Handle H1 is “disposed on” the first slide mechanism (either of 28a or 28b, as presently claimed), as broadly claimed, when the stocker 12 is in the “stored location” HP (Figure 4B).  Additionally, H1 is non-exposed by the casing such as 2 when the stocker 12 is at the stored location HP (Figure 4B), and is slid external to the casing 2 when the stocker 12 is moved external to the casing to position RP, as shown in Figure 4C.
[AltContent: textbox (H1)][AltContent: connector]

    PNG
    media_image1.png
    325
    477
    media_image1.png
    Greyscale

However, DE ‘285 provides few details about the structure of the bi-directional storage drawer arrangement re the aforedescribed slide mechanisms 28a, 28b, and does not explicitly teach that the second slide mechanism comprises a “guide rail on which the stocker” 12 “is slidable”, as set forth in claim 1, and thus also does not explicitly teach that “when the stocker” 12 “is at the stored location” HP “an entirety of the guide rail is stored in the casing” 2 and/or 29/27 as set forth in claim 1.  Additionally, DE ‘285 does not teach the block base or guide shaft of claim 5.
However, attention is directed to Chen, which teaches a two way or bi-directional storage drawer arrangement with a storage drawer having two slide assemblies for allowing the drawer to selectively be drawn out from each of two opposite directions/sides of a support body for the storage drawer, to thus allow the drawer to open and close from both the “front” and “rear” ends thereof.  See col. 1, lines 5-26, for example.  
In particular, a storage drawer 22 (Figure 6) has a storage space 221 defined therein (Figure 6, col. 2, lines 55-66, for example), and is provided in a compartment 21 having a rear opening 211 and a front opening 212 (Figure 6; col. 2, lines 55-62, for example).  When the drawer 22 is withdrawn into the compartment, 21, as shown in Figure 7, the storage space 221 of the drawer 22 is enclosed with a cabinet 2, analogous to the casing of DE ‘285.  See Figures 6-7 of Chen, as well as at least col. 2, lines 32-33 and 55-62, for example.  A respective slide assembly 1 (one of which is shown in Figure 1) is provided to each of two opposite sides of the compartment 21 and drawer 2.  See Figures 1, 6, and col. 2, lines 55-60, for example.  
In particular, each slide assembly 1 includes a respective elongated outer section 11 that is secured to a respective side of the compartment 21.  See Figures 1, 6, and col. 3, lines 4-12 and 61-64.  Furthermore, each slide assembly 1 includes a respective elongated intermediate section 12 (Figures 1, 6, col. 3, line 61 through col. 4, line 15), as well as a respective inner section 14 (Figures 1, 6, col. 3, lines 30-42 and col. 3, line 61 through col. 4, line 3), for example.  The inner sections 14 are each secured to a respective side of the drawer 22 via threaded fasteners through threaded holes 142 (Figure 1, Figure 6, col. 3, lines 64-66, for example).  
All that being said, the slide assemblies 1 are configured such that the drawer 22 can be moved (from a “stored location” shown in Figure 7) to a position (shown in Figures 6 and 8) that is out of the compartment 21, by sliding the drawer 22 towards the right (i.e., via opening 212 in the cabinet or casing 2), as shown in Figures 6 and 8.  Furthermore, the drawer 22 can instead/alternatively selectively be moved out of the compartment 21 by sliding the storage drawer 22 (from the “stored location” shown in Figure 7) to a position that is out of the compartment 21, by sliding the drawer 22 towards the left (i.e., via opening 211 in the cabinet or casing 2, which opening 211 is shown in Figure 6), as shown in Figure 9, for example.  See Figures 6-9, as well as at least col. 4, lines 33-62, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bi-directional storage drawer arrangement taught by DE ‘285 so as to have replaced the slideable drawer portions 28a/31 and 28b/27 with the drawer 22 and slide assemblies 1 taught by Chen, for the purpose of providing a bi-directional storage drawer arrangement (in which the stocker 12 is located) that is not prone to malfunction, that is not complicated, and that is low in cost to manufacture (all as taught by Chen; see col. 1, lines 5-26 and particularly lines 17-22).  Note that the slide assemblies 1 of Chen would thus be configured such that a respective outer section 11 of Chen is secured to an inner wall of the casing 2/27/29 of DE ‘285 in which the drawer slides, such that a respective inner section 14 of Chen is secured to a respective wall of the drawer, and such that a respective intermediate section 12 of Chen is provided between each pair of outer 11 and inner 14 sections.
Relating the foregoing to the present claim language of claim 1, note that thus, DE ‘285 in view of Chen (hereinafter, “DE ‘285/Chen”) teaches a first slide mechanism (including at least elements 14, 12) which “retains” the stocker 12 (of DE ‘285) in a state in which the stocker 12 (of DE ‘285) is slidable between the aforedescribed stored location (at HP; Figure 4B of DE ‘285) and the aforedescribed “external region” (at position RP, shown in Figure 4C of DE ‘285).  Furthermore, DE ‘285/Chen teaches a second slide mechanism which together with the first slide mechanism “retains” the stocker 12 (of DE ‘285) in a state in which the stocker 12 is slidable between the aforedescribed stored location (at HP; Figure 4B of DE ‘285) and a machining chamber 8 (at position WP of the stocker 12, shown in Figure 4A of DE ‘285), the second slide mechanism comprising a guide rail, such as 11 of Chen, on which the stocker 12 of DE ‘285 is slidable (as the drawer slides between the various positions (RP, HP, WP of DE ‘285; see Figures 4A-C).  Furthermore, note that when the stocker 12 is at the stored location (HP; Figure 4C of DE ‘285), the entirety of the guide rail 11 of Chen is stored in the casing 2/27/29 to which rail 11 is affixed.  See Figure 6 of Chen and Figures 4A-C of DE ‘285.
Additionally, regarding claim 5, note that the first slide mechanism further comprises a “block base” 12 (of Chen) that is slideable along the guide rail 11 (of Chen; see Figures 6-9 of Chen), and the first slide mechanism comprises a guide shaft 14 that is slidable relative to the block base 12 and that is at least ultimately (via the coupling of 14 to the drawer) coupled to the stocker 12 of DE ‘285.  See Chen, Figures 6-9, as well as at least col. 3, lines 64-66 and col. 4, lines 33-62 of Chen, and particularly lines 37-44 of col. 4, for example.
However, regarding the “lock mechanism” of claim 1, it is noted that DE ‘285 provides little detail about the structure of the lock mechanism, and does not specifically teach that the lock mechanism “includes a lock lever pivotable about an axis parallel to a direction” (labeled in Figure 4C as X) “of the sliding of the stocker” 12.
That said, attention is directed to, for example, to Nass.  Nass teaches a safety latch mechanism (see title) for maintaining a drawer in a closed configuration (col. 1, lines 5-26 and col. 3, lines 49-63, particularly col. 3, lines 56-61).  In particular, a latch mechanism (to use the verbiage of Nass) 10 includes a base member 16 having a latch member 18 connected thereto.  (Figures 1-3, with the base member 16 being shown in more detail in Figure 4, and the latch member 18 being shown in more detail in Figure 5; see also col. 3, lines 61-63).  Base member 16 has a generally planar center portion 20 having an outer surface 20b with an adhesive layer 30 disposed thereon which is used to secure base member 16 to a generally planar vertical side surface 14a of the storage unit (such as storage unit 14).  Nass teaches that alternatively (to the adhesive layer 30), the center portion 20 of the base member 16 may instead be provided with one or more apertures disposed therein which are sized and configured to receive mechanical fastening members to secure base member 16 to the storage unit (such as storage unit 14).  See Figures 1-4 and col. 3, line 64 through col. 4, line 19.  
The latch member 18 comprises an elongate rod 34 having a first end 36, a middle portion 38, and a second end 40 (Figures 1-3 and 5, col. 4, lines 20-22).  The first end 36 and middle portion 38 are slidably received within first aperture 26 and second aperture 28 of base member 16.  The second end 40 is formed at approximately a 90 degree angle relative to the first end 36 and middle portion 38, and attached to second end 40 of rod 34 is an abutment member 42 having an inner surface 42a and an outer surface 42b.  See Figures 1-3 and 5, as well as col. 4, lines 20-36.  A layer of cushioning material 44 is disposed on the inner surface 42a of the abutment member 42 (Figures 2-3, 5, and col. 4, lines 35-36).  Additionally, attached to and extending outwardly from middle portion 38 of rod 34 is a stop member 46.  See Figures 2-3 and 5, as well as col. 4, line 37 through col. 5, line 2, for example.
Latch member 18 is movable between a locked position (shown in Figure 2) and an unlocked position (shown in Figure 3).  See col. 4, lines 43-46, for example.  When the latch member 18 is in the locked position (Fig. 2), latch member 18 is oriented such that inner surface 42a of abutment member 42 (or more specifically, the layer of cushioning material 44 on inner surface 42a) is directly abutted against the exterior of the element of the cabinet that is being prevented from opening (i.e., door, drawer, etc.), shown in Figures 1-3 as a door 12, but as disclosed by Nass, such could instead be a drawer of a storage unit (col. 3, lines 49-61 and col. 4, lines 43-49, as well as Figure 2).  When latch member 18 is in the aforementioned lock position (Fig. 2), the stop member 46 is positioned in a location such that stop member 46 is in simultaneous contact with second flange portion 24 and inner surface 20a of center portion 20, thereby maintaining latch member 18 within base member 16.  See Figures 2-3 (20a is labeled in Figure 3) as well as col. 4, lines 46-55.  To move the latch member 18 from the locked position of Figure 2 to the unlocked position of Figure 3, the latch member 18 (including the abutment member 42) is rotated approximately 180 degrees relative to the locked position, thereby removing the inner surface 42a (and layer of cushioning material 44) of abutment member 42 from abutting contact with the element 12 that was being prevented from opening (which, as disclosed by Nass, can be a drawer of a storage unit; col. 3, lines 49-64).  See Figures 2-3 as well as col. 4, lines 55-60.  After abutment member 42 has been rotated away from 12, latch member 18 is pushed rearwardly through first aperture 26 and second aperture 28, and the unlocked orientation is achieved when stop member 46 comes into simultaneous contact with first flange portion 22 and inner surface 20a of center portion 20.  See Figures 3, 2, and col. 4, lines 55-65, for example.
It is additionally noted that Nass teaches that the outer surface 42b of the abutment member 42b is coated with a highly visible, reflective material, so that the relative positioning of the latch member 18 (i.e., the locked position vs. the unlocked position) may be easily and quickly ascertained by an individual/operator via a quick glance (see col. 5, lines 3-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the latch/locking mechanism 10 taught by Nass to the device taught by DE ‘285/Chen, in place of the generic “locking mechanism” taught by DE ‘285, in order to prevent the stocker drawer 12 from inadvertently opening, such as if the unit is subjected to a sudden force or shock (such as from a strike of the casing 2 by a fork truck or the like, or such as from seismic activity), which has the advantage of protecting an operator external to the casing 2 from the radiation or fumes or slag or the like from a laser machining operation occurring within the casing in the event of such a sudden force or shock (see Nass, col. 1, lines 5-50, for example), and which locking mechanism (of Nass) has the added advantage of enabling an operator/individual to easily determine visually whether or not the storage element (i.e., the stocker drawer 12) is in a closed configuration (see Nass, col. 1, lines 51-61 and col. 5, lines 3-12).  Resultantly, note that center portion 20 of the locking mechanism 10 of Nass is provided to a vertical side wall (such as, for example, the side wall A labeled in the annotated reproduction of Figure 4C of DE ‘285 below) of casing 2 of DE ‘285 that is perpendicular to the front face 31 of the stocker drawer 12 that is to be prevented from being opened (See Figure 4C of DE ‘285, and col. 3, line 65 through col. 4, line 19 of Nass).  Additionally, resultantly, the inner surface 42a (and more particularly, the layer of cushioning material 44 thereon) will be in abutment with front face 31 of the stocker drawer 12 of DE ‘when the latch member 18 of Nass is in the locked position (Figure 2 of Nass, as well as col. 4, lines 43-55 of Nass, and Figure 4C of DE ‘285), and rotation of latch member 18 or “lock lever” 18 of Nass about its longitudinal axis (which is parallel to the opening direction of the stocker drawer 12 of DE ‘285; see Nass, Figures 1-3, as well as col. 4, lines 43-65 of Nass, noting the configuration of 18 and 42a relative to the element 12 being prevented from opening, and see also Figures 4B, 4C, 5B, and 5C of DE ‘285) by 180 degrees from the locked position (Fig. 2 of Nass) to the unlocked position (Fig. 3 of Nass) and vice versa serves to enable and disable sliding of the stocker 12 “using the first slide mechanism” between the stored location HP (Figures 4B and 5B of DE ‘285) and the external region RP (Figures 4C and 5C of DE ‘285).  
[AltContent: connector][AltContent: textbox (A)]
    PNG
    media_image2.png
    384
    503
    media_image2.png
    Greyscale



However, additionally regarding claim 1, while DE ‘285 does teach a movement device 5 for moving a laser processing head 7 (that has an exchangeable nozzle/end effector 11), shown in Figures 1, relative to the stocker 12 so as to allow the exchangeable end effectors 11 to be placed in the stocker 12 or picked up from the stocker 12 (see at least paragraphs 0040-0041, 0056-0060, 0031, for example), DE ‘285 is silent about the details of the structure of movement device 5 and about the specific details of the movement capabilities of the movement device 5 (and thus of the processing head 7).  Thus, DE ‘285 does not explicitly teach that movement device 5 is an “articulated arm robot” as set forth in claim 1.  
However, the use of articulated arm robots as movement devices that are used to move a laser processing head along and/or about a variety of axes relative to a workpiece being machined is well-known and widely used.  For example, attention is directed to any one of:
Sonner (see particularly articulated arm robot 1 shown in Figure 1, which is configured to rotate laser head 2 about axes or in rotational directions q1, q2, q3, q4, q5, and q6 relative to workpiece 4 to machine the workpiece; see at least Figure 1 and col. 4, lines 1-45, for example); 
Hoelsher (see particularly the articulated arm robot shown in Figure 1 and described in at least paragraphs 0043-0044, which moves the laser tool 7 relative to the workpiece 5 for machining the workpiece, as described in at least paragraphs 0042-0044); or
Gmeiner (see particularly the articulated arm robot 2 shown in Figure 1, which moves the laser machining tool 3 relative to the workpiece 4 for machining the workpiece 4; see particularly col. 5, lines 20-36, for example), for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific articulated arm robot type movement device (for moving a laser tool relative to a workpiece) as taught by any one of Sonner, Hoelsher, or Gmeiner, for the generic movement device 5 taught by DE ‘285, for the purpose of providing a movement device for DE ‘285 that has a large number of degrees of freedom of movement, so that workpieces of complex shape can be machined, as is a well-known benefit of machining devices with large numbers of degrees of freedom relative to a workpiece, and additionally, for the purpose of providing a movement device having simplified programming (as explicitly taught by Sonner; see at least col. 2, lines 1-18, for example, and as taught by Hoelsher in at least paragraph 0007), as well as for the purpose of providing a laser machining arrangement that can machine complex geometries in a simplified manner (as taught by Gmeiner in at least col. 2, lines 8-63, for example).  
Response to Arguments
Applicant’s arguments filed November 15, 2022 have been fully considered.  Applicant’s arguments are moot in view of the new grounds of rejection set forth in this Office Action, as Applicant’s arguments pertain to newly-added limitations (newly-added in the 11/15/2022 amendment) that are being addressed via the addition of a new secondary reference (specifically, U.S. Pat. No. 5,114,193 to Nass).  
That said, it is noted that Applicant did indicate (page 4 of the 11/15/2022 reply) that during the interview that was conducted on October 25, 2022, “the Examiner stated that the amendments herein appear to overcome the current objection/rejection while a further consideration/search may be necessary”.  It is noted that this is not an accurate characterization of the interview of October 25, 2022, particularly noting that the amendments that were actually filed on November 15, 2022 were completely different than the draft amendments that were discussed during the interview of October 25, 2022.  Attention is particularly directed to the attachment to the interview summary mailed October 31, 2022, noting that draft claim 1 that was discussed during the 10/25/2022 interview contained the limitations “a spindle protruding from a first wall face of a machining chamber”, “an articulated robot protruding from the first wall face”, and “the stocker is disposed adjacent to the first wall face within the casing of the machine tool, and a shutter is fixed to an end of the second slide mechanism adjacent to the machining chamber, the shutter forming and inner wall of the machining chamber and being continuous with the first wall face”, none of which were provided to claim 1 as presented in the Request for Continued Examination (RCE) that was filed 11/15/2022.  Furthermore, claim 1 as filed 11/15/2022 additionally includes the limitation “the lock mechanism includes a lock lever pivotable about an axis parallel to a direction of the sliding of the stocker”, which limitation was not present in draft claim 1 discussed during the 10/25/2022 interview.  
All that being said, it is additionally noted that even for the draft claim 1 that was discussed during the 10/25/2022 interview, as noted in the Interview Summary mailed 10/31/2022, “Examiner did note that it appeared that the claim amendments appeared to be moving in a direction that held promise, but indicated that it would not be said at this time (absent further search and consideration) whether the claim amendments would put the case in condition for allowance or not” (i.e., Examiner did not expressly indicate that the draft amendments appeared to overcome the existing objections/rejections).  
As to Applicant’s arguments with respect to the previous rejections based on 35 USC 112, attention is directed to the above rejections based on 35 USC 112 for any rejections that were not overcome by the amendment, and/or that were created by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
December 2, 2022